Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that certain items of the merchandise are the same in character and description as the merchandise in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised value, less any amounts added by the importers by reason of the so-called *924Japanese consumption tax, represents the proper export value, and that there was no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel and the rayon footwear covered by said appeals to be the value found by the appraiser, less any amount added by the importers by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.